Per Curiam.

This application comes too late, after an assignment of errors. The plaintiff, at the time he assigned errors, should have alleged diminution, and prayed a certiorari. But if the ca. sa. were before this court, it would not avail the plaintiff. If the judgment of the court below, be correct and legal, no error will lie for any irregularity, as to the execution. Each court has a controul over its own process, and if there be any irregularity, the proper remedy is by application to the court below.
Rule refused,